FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 21, 2021



In the Court of Appeals of Georgia
 A21A1208. IN THE INTEREST OF A. M. B. et al., children.

      PHIPPS, Senior Appellate Judge.

      The mother of five-year-old A. B., three-year-old L. B., and two-year-old A.

M. B. appeals from the juvenile court’s order finding the children dependent and

granting temporary custody to the Walton County Department of Family and Children

Services (the “Department”). The mother argues on appeal that the dependency

finding was not supported by clear and convincing evidence. For the reasons

explained below, we agree and reverse.

      This Court reviews a juvenile court’s finding of dependency “in the light most

favorable to the lower court’s judgment to determine whether any rational trier of fact

could have found by clear and convincing evidence that the child is dependent.” In

the Interest of S. C. S., 336 Ga. App. 236, 244 (784 SE2d 83) (2016). In so doing, “we
neither weigh the evidence nor judge the credibility of the witnesses, but instead defer

to the factual findings made by the juvenile court, bearing in mind that the juvenile

court’s primary responsibility is to consider and protect the welfare of a child whose

well-being is threatened.” Id. at 245 (citation and punctuation omitted).

      So viewed, the record shows that the Department became involved with the

family after the mother’s former boyfriend, the father of L. B. and A. M. B.,

purportedly threw the mother through a wall. The Department provided the mother

services and entered a safety plan for the mother to maintain stable housing and keep

the children safe and away from domestic violence. The plan required the mother to

live with her great aunt. She did so from September 2019 to January 2020, but then

left her great aunt’s house and did not follow up with the services provided by the

Department. According to the mother, she left her great aunt’s house because her

grandmother, who also lived there, used drugs, and the mother did not want to lose

her children. The great aunt, however, testified that the mother moved out after the

great aunt confronted her about her new boyfriend’s drug use. The mother spent the

next 45 days living with her children at two separate hotels and her brother’s house.

She paid for the hotels with a tax refund and the help of her stepfather.



                                           2
      After being unable to contact the mother, the Department asked police to

perform a welfare check on the children at the home of the boyfriend’s father. Police

located the mother at this house in March 2020 and arrested her for violating her

probation by removing an ankle monitor;1 she was released the following month.

Following the mother’s arrest, the Department asked her great aunt to pick up the

children from the boyfriend’s parents’ house. When the great aunt picked up the

children, they were all in wet diapers, smelled of urine, and were unkempt. After the

mother was released from jail, she visited the children at the great aunt’s house and

provided diapers, clothes, and toys for the children.

      According to the guardian ad litem’s report, the mother and her current

boyfriend were “believed” to be using methamphetamine, the boyfriend reportedly

had a criminal record for child molestation and aggravated sodomy of a child, and the

mother was not employed and did not have housing in her own name. The guardian

detailed the children’s developmental delays and cognitive challenges, including A.

B.’s speech and intellectual disabilities, as well as his anemia and umbilical hernia.

The guardian noted that A. B., specifically, needed a caring environment with clear

      1
        According to the mother, she was placed on probation for a 2016 family
violence misdemeanor involving her mother and a former boyfriend. In 2018, the
mother removed her ankle monitor, and she was arrested for that violation.

                                          3
and firm structure, limits, and boundaries given the severity of his behavioral and

socio-emotional difficulties, as well as his limited language development. The

guardian recommended that the children be placed in the Department’s temporary

custody, but remain in the great aunt’s home.

      On June 22, 2020, the Department filed a dependency petition seeking

placement of the children with the Department. According to the petition, the children

are abused or neglected and in need of court protection. The only factual support

included in the petition was as follows:

      On or about February 26, 2020 the Department was notified that the
      mother . . . is not properly caring for or supervising any of the children.
      The boyfriend of the mother has been charged with child molestation
      and aggravated sodomy of a child in 2013 which involved a 7-year-old
      male child. It is reported that the mother’s boyfriend . . . is on
      methamphetamines and it appears the mother is also using
      methamphetamines. The mother admitted that her boyfriend uses illegal
      drugs. In addition, the mother has a history of domestic violence with
      [the father of one of the children] in the presence of the children, and
      ongoing instability.

      Mother has not provided a safe, stable home or environment for the
      children. The mother has not provided proper parental care, control,
      subsistence, education as required by law, or other care or control
      necessary for a children’s physical, mental, or emotional health or
      morals. The mother has failed to provide the children with adequate
      supervision necessary for such child’s well-being.



                                           4
      At the dependency hearing, the mother testified that on May 30, 2020,

approximately a month before the Department filed its dependency petition, she

began living rent-free with the Culpepper family, taking care of a woman who has

health issues and watching her grandchildren. The Culpeppers’ house has five

bedrooms and three bathrooms, including a spare bedroom where the mother’s

children could stay. While the mother admitted she did not have a plan if she were

thrown out of the Culpepper house, she did not believe that would happen. In

addition, although the mother was not employed at the time of the hearing, she

claimed that the Culpeppers were going to pay her, and she also was hoping to be re-

employed at Petco.

      The mother’s great aunt testified that, in the past, the mother lived with the

children in places where there was no water or power and with individuals she did not

know well; however, the great aunt did not provide dates or details for these

assertions. The great aunt did not know where the mother was staying at the time of

the hearing.

      A psychologist who evaluated A. B. in January 2020 testified that although the

child appeared a bit unkempt, there were no “red flags” concerning his safety or the

manner in which he was being taken care of by the mother. He was physically

                                         5
healthy, but his intelligence scores were significantly below average, and the

psychologist was concerned about A. B.’s speech delay and behavioral issues. She

recommended a caring environment with plenty of structure for A. B., as well as

additional testing. In addition, she recommended a reliable, consistent caregiver. The

mother testified that when the children were in her custody after moving out of her

great aunt’s house, she took them to all of their doctors’ appointments, and the

Department offered no contrary evidence.

      Following the hearing, the juvenile court granted the Department’s petition,

finding by clear and convincing evidence that the children are dependent as provided

by OCGA § 15-11-2 (22) (A) based on the mother’s unstable housing and lack of

employment. According to the court,

      the mother failed to provide safe and stable housing for the children.
      The mother does not have employment or a source of legal income. The
      mother previously resided in a few motels. Although the mother
      currently resides with the Culpepper family, this residency is an at-will
      circumstance: they can tell her to leave at any time and the mother has
      no plan if the family tells her to leave their home. In addition to her lack
      of stable housing, the mother has no mode of transportation, and no
      driver’s license, and has to depend on others for transportation.

The court specifically noted that the facts presented at the hearing did not

demonstrate dependency as a result of substance abuse by the children’s mother. The


                                           6
court awarded custody of the children to the Department and ordered the mother to

provide names and addresses of suitable relative placements. However, the juvenile

court judge acknowledged that he did not “see [the mother] taking long to get – work

her case plan to get her children back.” According to the judge, “the problem is

basically the housing and the – [w]ell, the lack of housing and the income but [the

mother] can cure that in six months.” The mother timely appealed from this order.

         In her sole argument on appeal, the mother asserts that the juvenile court lacked

the requisite clear and convincing evidence to find that the children are dependent or

that she caused any such dependency. Specifically, she asserts that there is no

evidence to support a finding that the children are “abused” or that they are

“neglected” based on her inability to provide proper parental care or control. We

agree.

         (a) Under Georgia law, “the juvenile court may place a minor child in the

protective custody of the Department where the State shows, by clear and convincing

evidence, that the child is a dependent child.”2 In the Interest of H. B., 346 Ga. App.

         2
        Given the similarities between the definition of a “deprived child” under the
former Juvenile Code and that of a “dependent child” under the current Juvenile
Code, “our previous decisions addressing the deprivation of a child are relevant to
appeals involving the dependency of a child.” In the Interest of S. C. S., 336 Ga. App.
at 244, n. 4.

                                             7
163, 164 (1) (816 SE2d 313) (2018) (citation, punctuation, and footnote omitted); see

also OCGA § 15-11-180 (providing that the petitioner bears “the burden of proving

the allegations of a dependency petition by clear and convincing evidence”). As

relevant here, OCGA § 15-11-2 (22) (A) defines a “dependent child” as a child who,

among other things, “[h]as been abused or neglected and is in need of the protection

of the court.” “That definition focuses upon the needs of the child regardless of

parental fault. The [dependency] petition is brought on behalf of the child and it is the

child’s welfare and not who is responsible for the conditions which amount to

[dependency] that is the issue.” In the Interest of A. J. H., 325 Ga. App. 848, 851 (755

SE2d 241) (2014) (citation and punctuation omitted).

      As relevant here, the Code defines the term “abuse” as “[a]ny nonaccidental

physical injury or physical injury which is inconsistent with the explanation given for

it suffered by a child as the result of the acts or omissions of a person responsible for

the care of a child; . . . [e]motional abuse; [or] [t]he commission of an act of family

violence . . . in the presence of a child.” OCGA § 15-11-2 (2) (A), (B), (E). “Neglect,”

in turn, is defined as “[t]he failure to provide proper parental care or control,

subsistence, education as required by law, or other care or control necessary for a

child’s physical, mental, or emotional health or morals.” OCGA § 15-11-2 (48) (A).

                                           8
      When determining whether a child is without proper parental care or control,

courts must consider factors such as “[e]gregious conduct or evidence of past

egregious conduct of a physically, emotionally, or sexually cruel or abusive nature

by [a] parent toward his or her child or toward another child of such parent” and

“[p]hysical, mental, or emotional neglect of [the] child or evidence of past physical,

mental, or emotional neglect by the parent of such child or another child of such

parent.” OCGA § 15-11-311 (a) (4), (5). In making its determination, a juvenile court

may consider evidence of past conduct, but “the record must contain evidence of

present dependency, not merely past or potential future dependency.” In the Interest

of T. Y., 357 Ga. App. 189, 196 (1) (850 SE2d 244) (2020) (citation and punctuation

omitted); accord In the Interest of M. S., 352 Ga. App. 249, 258 (834 SE2d 343)

(2019); In the Interest of G. R. B., 330 Ga. App. 693, 700 (769 SE2d 119) (2015). The

juvenile court’s findings in this case fall far short of presenting clear and convincing

evidence of present dependency.

      We first note that it is obvious from the juvenile court’s order that its finding

of dependency is based on neglect; there is no mention in the order of any physical

injury or emotional abuse, and the juvenile court did not conclude that an act of

family violence occurred in the presence of the children. Rather, the court’s order

                                           9
specifically notes that the dependency finding is based on the mother’s unstable

housing and lack of employment.3 Nonetheless, even though we have given the

court’s findings of fact the appropriate deference, the record lacks clear and

convincing evidence to support the court’s conclusion that the children presently are

neglected within the meaning of OCGA § 15-11-2 (48) (A).

      The juvenile court concluded, without detailing factual support in its order, that

the children are dependent because the mother “failed to provide safe and stable

housing for the children.” However, the record does not contain any evidence that the

mother’s past housing issues rose to the necessary level of present “egregious

conduct” or amounted to present “physical, mental, or emotional neglect” of the

children. See OCGA § 15-11-311 (a) (4), (5). In addition, the juvenile court based its

decision of present dependency on the facts that the mother’s living arrangement with

the Culpeppers is “at-will” and the mother does not have a plan if the family tells her

to leave their home. However, these findings by the juvenile court merely establish

      3
         The Department argues that the juvenile court based its dependency
conclusion on the mother’s “long-term instability and relationships with men who
were potentially dangerous to the children.” However, the court’s order does not state
that the finding of dependency is based on either of these factors, and, in fact, the
juvenile court judge specifically acknowledged at the hearing that he believed the
mother could cure the problem at issue – her lack of housing and income – in six
months.

                                          10
a speculative possibility of future dependency, and “a dependency determination

cannot be based solely on speculation that the child might be dependent in the

future.” In the Interest of M. S., 352 Ga. App. at 262. While the juvenile court’s order

in this case arguably references past dependency – albeit without any factual support

– and plainly references the possibility of future dependency, the order does not

establish the required present dependency by clear and convincing evidence. See In

the Interest of T. Y., 357 Ga. App. at 197-198 (1).

      “Although the mother has had trouble finding stable housing, the record

indicates that she has made efforts to reach out and receive assistance, and she

ultimately located a suitable house for her and the child[ren].” In the Interest of V. G.,

352 Ga. App. 404, 409 (1) (a) (834 SE2d 901) (2019). In fact, “[t]he mother testified

at the dependency hearing that [the Culpeppers] could provide the children with

housing, at least temporarily. As a result, the juvenile court’s finding that the mother

is unable to provide stable housing for the child[ren] is contrary to the evidence.” Id.

See also In the Interest of E. M., 264 Ga. App. 277, 281 (590 SE2d 241) (2003)

(reversing deprivation finding where “[t]he evidence show[ed] without contradiction

that, albeit with the assistance of others, the father had always managed to put a roof

over his son’s head and that, at the time of the deprivation hearing, he had found a

                                           11
house in which he and [his son] could live, at least temporarily.”). Given the

testimony at the dependency hearing, we find no clear and convincing evidence of

neglect based on the mother’s lack of stable housing.

      We likewise find no clear and convincing evidence of neglect based on the

mother’s lack of stable income or failure to have a driver’s license or vehicle. See

generally In the Interest of C. J. V., 323 Ga. App. 283, 287 (746 SE2d 783) (2013)

(“poverty alone is not a basis for termination”) (citation and punctuation omitted).

While the mother was not employed at the time of the hearing, there is no evidence

in the record that her lack of employment has negatively affected her parenting ability

or caused her to neglect her children, and even the juvenile court judge noted that the

mother should be able to “cure that in six months.” The mother testified that she

received food stamps and had worked in the past at Petco, on chicken farms, and

cleaning houses. She believed she would be re-hired at Petco and would be paid for

her work at the Culpepper house. As for the court’s emphasis on the mother’s lack of

a driver’s license or mode of transportation, again, there is no evidence in the record

that these issues have prevented the mother from caring for her children or getting

them to doctors’ appointments.



                                          12
      (b) While the definition of dependency focuses on the needs of the children and

not who is responsible for the conditions that amount to dependency, “a finding of

parental unfitness” nevertheless “is essential to support an adjudication of present

[dependency].” In the Interest of D. H. D., 289 Ga. App. 32, 34-35 (656 SE2d 183)

(2007) (citation and punctuation omitted).

      [A] juvenile court is not authorized to remove a child from a parent,
      even temporarily, unless clear and convincing evidence exists that the
      dependency resulted from unfitness on the part of the parent, that is,
      either intentional or unintentional misconduct resulting in the abuse or
      neglect of the child or by what is tantamount to physical or mental
      incapability to care for the child.

In the Interest of V. G., 352 Ga. App. at 412 (1) (b) (citation and punctuation

omitted). It is only under compelling circumstances found to exist by clear and

convincing proof that a court may sever the parent-child custodial relationship

because “the right to the custody and control of one’s child is a fiercely guarded right

in our society and in our law.” In the Interest of M. S., 352 Ga. App. at 258 (citation

and punctuation omitted).

      Here, the juvenile court found that the mother failed to secure stable housing

and a source of income. Although the mother’s inability to do so in this case “serves

neither her nor her [children’s] best interests, it in no way constitutes intentional or


                                          13
unintentional misconduct resulting in abuse or neglect of the [children].” In the

Interest of V. G., 352 Ga. App. at 412 (1) (b) (citations and punctuation omitted);

accord In the Interest of E. M., 264 Ga. App. at 281. And the record before us is

devoid of evidence that the mother lacked proper parenting skills or that the children

were not being properly cared for. In fact, none of the presented evidence reflected

poorly on the mother’s present parental fitness or the children’s health. Even the

psychologist called by the Department testified that although A. B. was a bit

unkempt, he was physically healthy and there were no “red flags” concerning his

safety or the manner in which he was being taken care of by the mother.

      Viewed in a light most favorable to the juvenile court’s judgment, the record

in this case lacks evidence – much less clear and convincing evidence – to support the

court’s conclusion that the children presently are dependent within the meaning of

OCGA § 15-11-2 (22). Moreover, the evidence is wholly insufficient to establish that

the mother is unfit. The record shows that the mother is willing to provide her

children with the care that the law requires, even reaching out for assistance when

necessary. And the Department presented no evidence that the children have suffered

any harm or ill effects at the hands of their mother. Consequently, the juvenile court



                                         14
erred in finding the children dependent and transferring custody of the children from

the mother to the Department.

      Judgment reversed. McFadden, P. J., concurs; and Rickman, C.J., concurs in

judgment only.




                                         15